Order reversed on the law, with costs, and proceedings dismissed, with twenty dollars costs. Memorandum: The petitioner, an honorably-discharged World war veteran, was appointed to the position of supervisor and director of physical education in a union free school district for a probationary period of three years, pursuant to section 312-a of the Education Law. Upon his dismissal at the end of the first school year he obtained the order appealed from, directing that he be reinstated and paid his accrued salary. His claim was that his dismissal was illegal because he was not accorded a hearing *936upon due notice upon stated charges, as provided in section 22 of the Civil Service Law. Petitioner’s service was discontinued upon the recommendation of the superintendent of schools by a majority vote of the board of education as permitted by subdivision 1 of section 312-a of the Education Law. Petitioner’s position was within the unclassified civil service. (Civil Service Law, § 9.) The provisions of section 22 of the Civil Service Law do not apply to petitioner’s position. (Matter of McEneny v. McKee, 236 App. Div. 140; affd., 262 N. Y. 494; Matter of Byrnes v. Windels, 265 id. 403, 405; Matter of Neubeck v. Bard, 275 id. 43, 48.). All concur. (The order directs defendants to reinstate petitioner as supervisor and director of physical education.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.